DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 8/4/22 is acknowledged.

Claims 7-9, 13-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/22.
	It is noted that:
	Claim 7 - A base member with adjustable length does not appear to be described in the specification and the elected embodiment does not comprise an adjustable base member. Only the attachment members are adjustable in length.
	Claims 8, 13 - Foldable device is a non-elected embodiment of Figs. 10-12.
	Claims 9, 18 - Hinged joint is only present in non-elected embodiment of Figs. 10-12.
	Claims 14, 18 - Specification only mentions the attachment structure bending in relation to the non-elected embodiment of Figs. 10-12.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the device installed on a toilet seat (The only depiction appears to be installed on a toilet rim, is this what Applicant means by “toilet seat”? The specification states that the device can be installed on a seat or bowl)
the “attachment structure” of the attachment member which rests on top of a portion of the toilet seat and engages at least one sidewall of the seat (Claim 10)
the “attachment structure” which attaches the attachment members to sides of the toilet seat (Claim 11)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	It is noted that “attachment structure” which is not shown in the figures appears to be used to reference two distinct parts of an attachment member (see Claim Interpretation and Claim Rejections 112(b) sections below). Each ‘attachment structure’ should be identified and preferably given a unique identification.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, the last two lines of the claim state that the attachment member is “to be positioned on the toilet seat so as to provide support to a perineum of a user”. From Applicant’s disclosure the base member provides support to a perineum of a user while the attachment structure secures the adapter device to the toilet body.
For the purpose of examination the claim is being interpreted as stating that the base member and attachment structure are positioned on the toilet seat to provide support to the perineum of a user (such as in claim 1). 
Appropriate correction is required.

Claim Interpretation
Claim 16 requires that “the base member includes a centrally located cutout”.
	This language appears to reference the embodiment in Fig. 9 however this does not have a “centrally located” cutout with instead a ‘cutout’ located in the forward half of the base member rather than being centered on the center of the base member. Furthermore the use of the phrase “cutout” makes it unclear if Applicant is claiming a shape or a process of manufacturing (requiring the process of cutting/removing material).
	It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
	From Paragraph 0044 of the Specification it appears this ‘cutout’ is formed to prevent the adapter from blocking fecal matter/interfering with use of the toilet. 
	As such for the purpose of examination the claim is being interpreted as requiring the adapter be shaped or positioned such that it does not interfere with the passage of fecal matter from a user to the toilet. 

Claim 19 requires that “the base member extends over the attachment members to create a level seating arrangement for a user”. The Brief Description of Drawings does not identify such an embodiment and the Specification does not appear to describe an embodiment in which the base member extends over the attachment members. Instead the base member appears to be defined as the portion of the device between the attachment members. The only embodiment in which a distinct base member appears to be located over the attachment members is embodiment 600 (Figs. 10-12) in which the attachment members can be folded beneath the base member. 
	For at least these reasons the claim is being interpreted to require the base member form a surface for a user to sit upon.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment structure” in claims 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim 10 requires “each attachment member having attachment structure”. No “attachment structure” is identified in the figures and this phrase appears to only be mentioned briefly in Para. 0020 of the Specification which does not adequately describe its structure. The attachment members from the figures appear to be the U-shaped ends on each side of the base member. This member both rests on top of and engages the side of a toilet seat or toilet bowl, satisfying the requirements of the “attachment structure” in claim 10. 
	As such the use of “attachment structure” in claim 10 is being interpreted as any ‘engagement portion’/area of the attachment members that contacts the supporting surface/structure.

	Claim 11 requires “attachment structure to attach the attachment members to sides of the toilet seat”. The phrase “attachment structure” has already been used in claim 10 to describe part of the attachment members which achieved a different function. Upon review of the Specification in some embodiments a spring structure (212-1/212-2) is present as part of the attachment member. Due to the language of claim 12 it appears that these springs are what Applicant is claiming as an ‘attachment structure’ in claim 11. 
	For the purpose of examination the claim is being interpreted as requiring the attachment members comprise a biasing/spring structure for applying an attachment force.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 10-12, 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "each attachment member" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1 previously recited “an attachment member on either end of the base member” which establishes one attachment member on one end of the base member ( “an attachment member on either end”). The phrase “each attachment member” references a plurality of attachment members which has not been established/required by the claim language.
	Claims 2-6 are rejected due to their dependency from claim 1.  

Claim 10 recites the limitation "each attachment member" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 previously recited “an attachment member on either end of the base member” which establishes one attachment member on one end of the base member ( “an attachment member on either end”). The phrase “each attachment member” references a plurality of attachment members which has not been established/required by the claim language.
	Claims 11-12 are rejected due to their dependency from claim 10.  

Claim 11 recites the limitation "further comprising attachment structure to attach the attachment members" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 requires “each attachment member having attachment structure”. No “attachment structure” is identified in the figures and this phrase appears to only be mentioned briefly in Para. 0020 of the Specification which does not adequately describe its structure. As such a structure/device referenced as “attachment structure” has already been claimed in claim 10 it is unclear if claim 11 is further defining the same “attachment structure” or introducing a new structure with the same name. 
	For the purpose of examination “attachment structure” in claim 10 is being interpreted as the U-shaped structure of the attachment members while “attachment structure” in claim 11 is being interpreted as a biasing/spring structure for applying an attachment force.
	Claim 12 is rejected due to its dependency from claim 11.

Claim 15 recites the limitation "each attachment member" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 previously recited “an attachment member on either end of the base member” which establishes one attachment member on one end of the base member ( “an attachment member on either end”). The phrase “each attachment member” references a plurality of attachment members which has not been established/required by the claim language.
	Claims 16-17 and 19-20 are rejected due to their dependency from claim 15.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 8911838 (Cloostermans).
	Regarding claim 10, Cloostermans discloses an adapter device for use with a toilet comprising:
	a base member (9/center of 10), that includes an elongate member configured to extend across diametrically opposed sides of a toilet seat (Figs. 3/5 - sized and shaped to install over a toilet bowl rim which is the same shape and size as the seat); and
	an attachment member (opposing ends of 10) on each end of the base member, each attachment member configured to slidably engage around the sides of a toilet seat, each attachment member having ‘attachment structure’ configured to rest on top of a portion of the toilet seat and slidably engage at least one sidewall of the toilet seat (Fig. 3 - outer ends rest on top surface; Pg. 7 - ends hook down to engage toilet sides) so as to prevent lateral movement of the attachment member when the adapter device is placed on top of the toilet seat, the base member and the attachment member configured to be positioned on the toilet seat so as to provide support to a perineum of a user.
	Regarding Applicant’s claim language that the adapter is intended to be installed on a toilet seat it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).

Claims 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloostermans (Fig. 3 folded down edges embodiment).
	Regarding claim 15, Cloostermans discloses an adapter device for use with a toilet comprising:
	a base member (9), the base member being an elongate member that is configured to extend across diametrically opposed sides of a toilet seat (Figs. 3/5 - sized and shaped to install over a toilet bowl rim which is the same shape and size as the seat), a width of the base member dimensioned to support a perineum of a user (Pg. 7); and
	an attachment member (Folded over ends 10/11; band 16) on either end of the base member, each attachment member configured to contact an outer facing side of a toilet seat to prevent lateral movement of the attachment member and base member when the adapter device is placed on top of a toilet seat (Figs. 9 and 10 - band 16 can form left/right attachment members through its left/right halves or can be provided as two bands per Pg. 10; Pgs. 9-10 - can be held by a user or secured to the seat/bowl through fasteners/attachment members).
	Regarding Applicant’s claim language that the adapter is intended to be installed on a toilet seat it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).

	Regarding claim 16, Cloostermans discloses that the adapter is sized and shaped to not interfere with urination or defecation by a user (Pg. 7). 

	Regarding claim 19, Cloostermans discloses that the attachment members form a level surface at the seating area (Figs. 4/6/9) and the base member is shaped and configured to be sat on by a user (Pgs. 6-7 - base member forms a support for the perineal region of the user which supports the pelvic floor in front and underneath; Pg. 7 - can be used without the seat folded down indicating it can form a sitting surface). 

Claims 15-16 are rejected in the alternate and claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cloostermans (Figs. 9/10 strap embodiment).
	Regarding claim 15, Cloostermans discloses an adapter device for use with a toilet comprising:
	a base member (9/17), the base member being an elongate member that is configured to extend across diametrically opposed sides of a toilet seat (Figs. 9/10) a width of the base member dimensioned to support a perineum of a user (Pg. 9); and
	an attachment member (band 16) on either end of the base member, each attachment member configured to contact an outer facing side of a toilet seat to prevent lateral movement of the attachment member and base member when the adapter device is placed on top of a toilet seat (Figs. 9 and 10 - band 16 can form left/right attachment members through its left/right halves or can be provided as two bands per Pg. 10; Pgs. 9-10 - can be held by a user or secured to the seat/bowl through fasteners/attachment members).
	Regarding Applicant’s claim language that the adapter is intended to be installed on a toilet seat it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).

	Regarding claim 16, Cloostermans discloses that the adapter is sized and shaped to not interfere with urination or defecation by a user (Pg. 7). 

	Regarding claim 17, Cloostermans discloses that the attachment members are slidably engaged to the base member (band 16 can slide through slots 18).

	Regarding claim 20, Cloostermans discloses a variety of attachment members including the use of a band which is slidable in relation to the base member (band 16 can slide through slots 18) which allows the attachment members to be elevated above the base member when the adapter device is placed on a toilet seat (Fig. 9 - attachment members extend above the seat while the base member is located at or below the bottom of the seat). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cloostermans in view of US 2,985,171 (Widerman).
	Regarding claims 1-4, Cloostermans discloses an adapter device for use with a toilet comprising:
	a base member (9/center of 10/11), the base member being an elongate member that is configured to extend across diametrically opposed sides of a toilet seat; and
	an attachment member (opposing ends of 10/11 fold down to engage toilet) on each end of the base member, each attachment member configured to contact an outer facing side of a toilet seat to prevent lateral movement of the attachment member and base member when the adapter device is placed on top of a toilet (Pg. 7 - ends hook down to engage toilet), the base member and the attachment member to be positioned on the toilet so as to provide support to a perineum of a user (Pgs. 7, 9).
	Regarding Applicant’s claim language that the adapter is intended to be installed on a toilet seat it is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114(I).
	Cloostermans discloses a single fin on each end of the base member (“folded edges”) but does not explicitly disclose that the attachment members each comprise two fins for engaging a toilet seat.
	Widerman teaches an adapter device (10) for aiding defecation, the adapter installed over a toilet seat (11) through the use of two fins (opposing sides of installation groove 16a) which are spaced apart to fit on either side of a portion of a toilet seat (Fig. 2). The fins extend at least a depth of the toilet seat (Fig. 2) and are contoured to fit over the toilet seat (Figs. 1/2/5).
	It would have been obvious to one of ordinary skill in the art to install the adapter on a toilet seat through the use a second fin spaced apart from the first, as taught by Widerman, to create a more secure installation connection which can be installed/removed without requiring a user to engage with the toilet bowl/rim itself which could be unsanitary.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cloostermans in view of Widerman as applied to claim 1 above, and further in view of US 9,642,506 (Todokoro).
	Regarding claim 5, Cloostermans states that the device can be made of different materials such as plastic or metal (Pg. 8) but does not provide explicit details on the construction of the device such as the presence of reinforcing ribbing.
	Todokoro teaches an adapter device (10) for use on a toilet seat comprising a main body (20) which is provided on its underside with ribbing (24) which reinforces the structural integrity of the base member (C6 L3-5).
	It would have been obvious to one of ordinary skill in the art to construct the main body with reinforcing ribbing, as taught by Todokoro, to permit manufacture of the main body from light weight and/or weaker and/or with less material (less material required to make a hollow body with ribs compared to a solid body) while still ensuring the structural integrity of the device during use.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cloostermans in view of Widerman as applied to claim 1 above, and further in view of US 8,166,581 (Lovatt).
	Regarding claim 6, Cloostermans does not discuss the provision of providing a coating on the toilet engaging surfaces comprising properties of being at least one of non-porous, non-slip and gripping.
	Lovatt teaches an adapter device (2) for use with toilets comprising engagement portions (14/16) provided with a coating having non-slip properties (C3 L30-35 - the portions intended to engage the ground or a toilet seat for supporting/securing the adapter are coated in a non-slip material).
	It would have been obvious to one of ordinary skill in the art to provide a coating with non-slip properties on the engagement surfaces, as taught by Lovatt, to provide a more secure connection between the adapter and toilet by further preventing movement of the adapter during use.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cloostermans in view of Widerman as applied to claim 10 above, and further in view of US 2012/0110722 (Abbondanzio).
	Regarding claims 11-12, Cloostermans in view of Widerman teaches the invention as claimed except for the inclusion of a spring structure to apply a force to the sides of the toilet seat.
	Abbondanzio teaches a mounting arrangement for installing something onto the side of a toilet comprising an attachment member (110) having an engagement portion (116) (‘attachment structure’) for securing over the top of and against the side of the toilet and a biasing member (139) (second ‘attachment structure’) which applies a spring force through the engagement member to the side of the toilet while the assembly is installed/in place. 
	It would have been obvious to one of ordinary skill in the art to provide a biasing spring as part of the attachment member, as taught by Abbondanzio, to form a more secure connection/installation. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cloostermans (Fig. 3 folded down edges embodiment) in view of US 2021/0000309 (Wallberg).
	Regarding claim 17, Cloostermans discloses an attachment member on each end of the base member (9) (folded down edges) but does not state the attachment members are slidably adjustable in relation to the base member.
	Wallberg teaches an adapter device (10) for installation on a toilet seat, the adapter comprising a base member (12) and attachment members (18/20) on opposing sides of the base member which engage the toilet seat to secure the base member in place. The attachment members are slidably adjustable (14a/b, 16a/b) in relation to the base member.
	It would have been obvious to one of ordinary skill in the art to make the attachment members slidably adjustable, as taught by Wallberg, to facilitate use of the adapter device on toilets of different sizes/shapes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US D657,472 (DeFeo) is an adapter for use on a toilet.
US 1,397,089 (Diehl) is an adapter for installation over a toilet seat comprising adjustable attachment members.
US 3,860,970 (Thompson) is an adjustable adapter for installation over a toilet seat.
US 6,324,705 (Zephier) teaches an accessory which installs over a toilet seat installed through the use of attachment members each comprising two spaced apart fins and a biasing member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754